Appeal by *740the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered August 9, 1995, convicting him of forgery in the second degree (three counts) and criminal possession of a forged instrument in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress, inter alia, his statements to law enforcement officials.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
Upon being advised of his right to have an attorney present, the defendant asked the arresting detective if he thought the defendant needed an attorney. The defendant concedes that this question did not constitute an unequivocal invocation of his right to counsel (see, People v Cunningham, 49 NY2d 203; People v Diaz, 161 AD2d 789). We find no merit to the defendant’s contention that his subsequent waiver of the right to counsel was the result of misleading or overbearing conduct by the detective (see, People v Ward, 134 AD2d 544).
The defendant’s remaining contentions are without merit. Copertino, J. P., Goldstein, McGinity and Luciano, JJ., concur.